April	  12,	  2021	  
	  
The	  Honorable	  Judge	  Bianco	  
U.S.	  District	  Court	  –	  EDNY	  
100	  Federal	  Plaza	  	  
Central	  Islip,	  NY	  11722	  
	  
                                    Re:	  Victim	  impact	  statements	  &	  proffers	  
	  
Your	  Honor:	  
	  
Following	  the	  10-­‐5-­‐2020	  sentencing	  day	  hearing,	  I	  was	  able	  to	  review	  the	  
transcripts	  weeks	  later	  and	  discovered	  several	  alarming	  statements,	  some	  of	  which	  I	  
was	  unable	  to	  comprehend	  on	  10-­‐5-­‐2020	  (in	  the	  absence	  of	  my	  hearing	  aids).1	  	  	  
After	  the	  4-­‐5-­‐2021	  hearing,	  I	  received	  the	  victim	  impact	  statements,	  which	  raised	  
more	  substantive	  issues	  with	  respect	  to	  loss	  calculations.	  	  	  Both	  are	  argued	  with	  
detail,	  infra.	  
	  
Kenner	  is	  requesting	  that	  the	  Court:	  	  
	  
     1) Require	  Kristen	  Peca	  confirm	  who	  told	  her	  about	  the	  IRS	  letter	  on	  Kenner's	  
            laptop,	  per	  her	  10-­‐5-­‐2020	  allocution—and	  	  
            	  
     2) Receive	  for	  “in	  camera”	  review,	  the	  three	  Northern	  Trust	  settlement	  
            agreements:	  Peca,	  Nolan	  and	  Berard	  for	  proper	  application	  under	  MVRA.	  	  
	  
                                           10-­‐5-­‐2020	  hearing	  statements…	  
	  
Multiple	  unfounded	  and	  shocking	  allegations	  were	  levied	  that	  day—but	  consistent	  
versus	  any	  person	  (especially	  Kenner)—since	  2006—who	  acted	  in	  opposition	  to	  Ken	  
Jowdy2	  and	  his	  hostile	  and	  antagonistic	  efforts	  to	  intimidate	  those	  who	  could	  not	  be	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  Previous	  addressed	  in	  ECF	  No.	  1006	  at	  34,	  f.21.	  

	  
2	  The	  investors—minus	  Galioto’s	  “cadre	  of	  followers”	  (ECF	  No.	  765	  at	  43)	  	  (including	  Kaiser,	  

Berard,	  and	  Peca—all	  of	  whom	  robbed	  millions	  as	  documented	  from	  Kenner	  thru	  real	  estate	  
transactions—and	  have	  ulterior	  motives	  to	  protect:	  See	  Exs.	  1,	  2,	  3,	  4)	  are	  aware	  that	  the	  
government	  is	  deftly	  afraid	  to	  bring	  criminal	  actions	  versus	  Jowdy	  and	  his	  cabal,	  based	  on	  
their	  highly-­‐connected	  legal	  and	  government	  connections—fearing	  personal	  repercussions.	  	  	  
It	  is	  apparent	  to	  those	  paying	  close	  attention	  to	  the	  factions	  protecting	  the	  two-­‐decades	  of	  
documented	  Jowdy	  thefts	  from	  Kenner	  and	  Kenner	  investors	  that	  opposition	  can	  and	  has	  
been	  met	  with	  termination,	  like	  former	  FBI	  Director	  Hoover	  implemented	  with	  his	  “squad”	  


	                                                                                                                                                                                                                                 1	  
bribed	  to	  go	  along	  with	  his	  embezzlement	  plans	  (like	  Kaiser	  and	  Berard	  chose	  to	  do	  
in	  late	  2011—after	  “wining	  and	  dining”:	  ECF	  No.	  628	  at	  4);	  documented	  by	  (as	  a	  
subset):	  	  
       (1) Government	  forfeiture	  submissions	  in	  July	  2020	  and	  August	  2020	  (alleging	  a	  
              decade-­‐plus	  of	  complicity	  between	  Jowdy	  and	  Danske	  Bank);	  as	  Kenner	  
              proffered	  in	  2009	  to	  the	  FBI	  and	  advocated	  for	  DOJ	  help	  since	  that	  date	  for	  
              the	  investors	  (see	  ECF	  No.	  553,	  554),	  following	  the	  documented	  thefts	  from	  
              Lehman	  Brothers	  with	  former	  Lehman	  Brothers	  banker,	  Bhatti's,	  known	  
              participation	  since	  month-­‐1	  of	  the	  Lehman	  Brothers	  funding	  and	  continuing	  
              independently	  according	  to	  star-­‐government-­‐witness,	  Kaiser	  (ECF	  No.	  628	  at	  
              2)—	  
       (2) ECF	  No.	  667:	  totaling	  tens	  of	  millions	  of	  dollars—	  	  
                   a. Jowdy's	  DCSL	  $2.5	  million	  capital	  account	  thefts	  (Id.	  at	  10-­‐13);	  
                   b. Jowdy's	  DCSL	  millions-­‐plus	  of	  budget	  thefts	  since	  June	  2006	  (Id.	  at	  13-­‐
                        15)	  once	  Jowdy's	  DDM	  budget	  thefts	  drained	  the	  previous	  DDM	  
                        project	  accounts	  (Id.	  at	  21-­‐23,	  24-­‐28)—and	  the	  $3	  million	  KSI	  DDM	  
                        project	  loan	  (Id.	  at	  13,	  13-­‐f.6,	  21-­‐23);	  including…	  
                               i. Jowdy's	  specific	  admissions	  to	  FBI	  agent	  Galioto	  in	  March	  2010	  
                                   (Id.	  at	  20-­‐21)	  (See	  also	  3500-­‐KJ-­‐2);	  and	  including	  Jowdy-­‐
                                   attorney-­‐fixer,	  Tom	  Harvey	  complicity	  (Id.	  at	  23-­‐24);	  
                             ii. And	  known	  to	  all	  investors,	  per	  Michael	  Peca’s	  2011	  Grand	  
                                   Jury	  testimony3	  (ECF	  No.	  986-­‐1	  at	  28-­‐30,	  35,	  42—also	  
                                   juxtaposing	  Hawaii	  and	  Cabo	  “vertical	  construction”	  for	  the	  
                                   first	  time:	  and	  fabricated	  at	  trial,	  Trial	  Tr.381—et.al.	  [Michael	  
                                   Peca],	  Tr.697,	  699	  [Kristen	  Peca]);	  
                   c. Jowdy's	  DCSL	  golf	  villa	  construction	  thefts	  for	  personal	  use	  and	  
                        funding	  his	  personal	  stake	  in	  another	  Lehman	  Brothers	  co-­‐funded	  
                        project	  (a.k.a.	  racketeering	  with	  Lehman	  Brothers	  employees)	  (Id.	  at	  
                        15-­‐16);	  
                   d. Jowdy's	  DCSL	  and	  Danske’s	  $8.4	  million	  Jowdy	  equity	  fraud	  (with	  no	  
                        other	  documented	  DCSL	  capital	  account	  partners:	  Id.	  at	  16-­‐18—
                        contradicting	  government-­‐forfeiture-­‐36);	  


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
during	  his	  heavy-­‐handed	  FBI-­‐tenure—with	  the	  playbook	  still	  active	  in	  Washington	  DC	  to	  
this	  day.	  
	  
3	  In	  2011—the	  FBI	  and	  SDNY	  Grand	  Jury	  also	  heard	  testimony	  from	  Hawaii-­‐Mexico	  

investors	  Sydor	  (3500-­‐DS-­‐2:	  Tr.43—et.al.)	  and	  Stevenson	  (3500-­‐TS-­‐1,	  Tr.44)	  who	  re-­‐
verified	  Peca’s	  Grand	  Jury	  testimony.	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2	  
                                   e. Jowdy's	  contemporaneous	  thefts	  from	  his	  airplane	  management	  
                                          company	  (Id.	  at	  28-­‐29,	  30-­‐32);	  
                                   f. Jowdy's	  Cabo	  san	  Lucas	  airport	  capital	  account	  thefts	  (Id.	  at	  29);	  
                                   g. Jowdy's	  other	  Cabo	  land	  deal	  deposit	  thefts	  from	  Kenner	  (Id.	  at	  29-­‐
                                          30);	  
                                   h. Jowdy's	  adjudicated	  thefts	  from	  investor-­‐lender	  Glen	  Murray	  in	  
                                          Nevada	  (Id.	  at	  32-­‐32)	  (Ex.	  10)4—et.al.	  
                           (3) Former	  Jowdy	  co-­‐conspirator	  Kaiser’s	  February	  2019	  submission	  (ECF	  No.	  
                               628)—and	  	  
                           (4) Kaiser’s	  stunning	  and	  self-­‐impeaching	  October	  2020	  announcement	  that	  he	  
                               told	  the	  FBI/government	  pre-­‐indictment	  “in	  2013”,	  Jowdy	  was	  “stealing	  
                               millions	  of	  dollars”	  (admitted:	  10-­‐28-­‐2020,	  post-­‐sentence	  H'rg	  Tr.49).	  	  	  
                               Kaiser's	  2020	  post-­‐sentencing	  revelation	  was	  evidence	  never	  heard	  in	  the	  
                               2015-­‐courtroom	  (or	  previously	  disclosed—as	  exculpatory5).	  	  	  It	  impeached	  
                               Kaiser’s	  testimony,	  at	  a	  minimum—when	  he	  denied	  ever	  calling	  Jowdy	  a	  
                               “thief”	  (Tr.1231-­‐32)	  (impeached	  by	  audio	  played	  away	  from	  the	  jury:	  Tr.	  
                               1258)	  and	  contradicting	  trial	  testimony	  (Tr.1229,	  1236—et.al.)—but	  now—
                               complicit	  with	  the	  government’s	  documented	  knowledge	  (Napue	  violation).6	  
	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4	  In	  Murray’s	  independently	  filed	  2008	  Nevada	  complaint	  versus	  Jowdy	  for	  $791,000	  in	  

more	  stolen	  loan	  money	  (immediately	  after	  Harvey	  and	  Jowdy	  terminated	  all	  global	  
settlement	  discussions	  (in	  2008),	  Murray	  specifically	  identified	  the	  Hawaii	  loans	  and	  his	  
previous	  approvals	  (Ex.	  11	  at	  3,	  ¶13,	  15):	  
              “13.	  Jowdy	  had	  sought	  and	  obtained	  several	  previous	  loans	  with	  the	  assistance	  of	  
              Kenner”—and	  	  
              “15.	  Murray	  authorized	  Kenner	  to	  lend	  Jowdy	  monies.”	  	  	  
	  
5	  Relating	  to	  Kaiser’s	  pretrial	  exculpatory	  statements	  about	  Jowdy,	  the	  Second	  Circuit	  

opined	  in	  United	  States	  v.	  Rodriguez,	  496	  F.3d	  221,	  226	  (2d	  Cir.	  2007)	  that	  “the	  absence	  of	  
memorialization	  is	  determinative	  with	  respect	  to	  any	  obligation	  to	  disclose	  a	  witness’s	  
statements	  under	  the	  Jenks	  Act.	  	  	  The	  considerations	  under	  Brady	  and	  Giglio,	  however,	  are	  
quite	  different.	  	  	  Brady	  and	  Giglio	  obligations,	  which	  apply	  only	  to	  material	  exculpatory	  and	  
impeaching	  information,	  arise	  because	  it	  would	  be	  unfair	  to	  the	  defendant	  –	  and	  might	  cast	  
doubt	  on	  the	  reliability	  of	  the	  verdict	  –	  for	  the	  trial	  to	  be	  conducted	  without	  informing	  the	  
defendant	  of	  such	  information.	  	  	  The	  obligation	  to	  disclose	  information	  covered	  by	  the	  Brady	  
and	  Giglio	  rules	  exists	  without	  regard	  to	  whether	  that	  information	  has	  been	  recorded	  in	  
tangible	  form.”	  
	  
6	  The	  use	  of	  false	  evidence	  is	  still	  improper	  whether	  the	  prosecutor	  affirmatively	  elicits	  such	  

evidence;	  See	  Miller	  v.	  Pate,	  386	  U.S.	  1,	  7	  (1967)	  or	  merely	  “allows	  it	  to	  go	  uncorrected	  when	  
it	  appears”;	  Napue	  v.	  Illinois,	  360	  U.S.	  264,	  269	  (1959)	  (prosecutor	  failed	  to	  correct	  witness’s	  
false	  testimony);	  see	  Jenkins	  v.	  Artuz,	  294	  F.3d	  284,	  295-­‐96	  (2d	  Cir.	  2002)	  (prosecutor	  failed	  
to	  correct	  witness’s	  technically	  true	  but	  misleading	  testimony).	  
	  


	                                                                                                                                                                                                                                 3	  
                                                                                                                                                                                                                                   Kristen	  Peca…	  
	  
Kristen	  Peca	  spoke	  10-­‐5-­‐2020	  as	  an	  alleged	  victim	  (although	  she	  was	  never	  a	  
Kenner-­‐investor:	  only	  Michael	  Peca).	  	  She	  offered	  allegations	  that	  conflicted	  directly	  
with	  her	  husband’s	  2011	  SDNY	  Grand	  Jury	  testimony	  and	  2015	  trial	  testimony.	  	  	  
• Perhaps,	  Michael	  Peca	  is	  still	  hiding	  all	  his	  previous	  investment-­‐actions	  from	  his	  
       wife	  (at	  his	  prerogative—with	  Kristen	  Peca	  never	  a	  Kenner-­‐client)	  (ECF	  No.	  958	  
       at	  19-­‐20,	  f.20).	  	  	  	  
       	  
Kristen	  Peca	  alleged	  “repeated	  forgery”	  (10-­‐5-­‐2020,	  H'rg	  Tr.19)—despite	  Michael	  
Peca	  verifying	  all	  of	  his	  crucial	  signatures	  for	  the	  Northern	  Trust/Hawaii	  investment	  
to	  the	  SDNY	  Grand	  Jury	  (ECF	  No.	  986-­‐1	  at	  17-­‐18,	  31-­‐33,	  38-­‐40).	  	  	  And	  alleging	  
someone	  (insinuating	  Kenner)	  “forged	  Michael’s	  name	  on	  financial	  documents”	  
(none	  ever	  presented)—with	  every	  critical	  financial	  document	  authenticated	  by	  
Michael	  Peca—under	  oath.	  	  	  She	  constantly	  harangued	  the	  “majority	  stolen”	  by	  
Kenner;	  referring	  to	  Michael	  Peca's	  $21	  million	  in	  career	  earnings.	  	  Yet—the	  
government	  has	  traced	  only	  $100,000	  thru	  Constantine's	  Eufora	  private	  equity	  sales	  
to	  Kenner	  (arguably	  and	  documented	  by	  the	  government	  as	  loan	  repayments	  from	  
Constantine)—nothing	  more.	  	  She	  reiterated	  that	  victims	  “had	  most,	  if	  not	  all,	  of	  
their	  life	  savings	  stolen	  from	  them”	  (10-­‐5-­‐2020,	  H'rg	  Tr.31).	  	  	  Kristen	  Peca	  remains	  
oblivious	  to	  the	  facts	  that	  her	  husband,	  and	  every	  investor,	  signed	  off	  on	  multiple	  
documents	  for	  every	  private	  investment	  deals—and	  the	  FBI	  (despite	  every	  desire	  to	  
do	  so)	  was	  unable	  to	  trace	  more	  than	  approximately	  $280,000	  to	  Kenner	  (from	  the	  
Constantine	  and	  Gaarn	  loan	  repayments:	  as	  Gaarn	  verified	  to	  the	  FBI	  in	  2012:	  See	  
3500-­‐TG-­‐1-­‐r	  at	  3-­‐4—and	  verified	  at	  trial,	  Tr.2580).7	  	  	  
	  
This	  follows	  the	  same	  pattern	  as	  Galioto’s	  2011-­‐12	  coercion	  to	  the	  Pecas,	  exposed	  
by	  Kristen	  Peca	  during	  her	  surreptitious	  2012-­‐FBI	  recording	  (ECF	  770	  at	  41):8	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
7	  Although	  Gaarn	  denied	  his	  Eufora	  sales	  re-­‐paid	  Kenner	  for	  a	  portion	  of	  his	  previous	  loan—

there	  are	  no	  other	  loan	  re-­‐payments	  ever	  made	  to	  Kenner	  by	  Gaarn.	  	  Gaarn	  verified	  to	  the	  
FBI	  (on	  1-­‐11-­‐2012)	  that	  he	  made	  loan	  re-­‐payments	  to	  Kenner	  from	  the	  personal	  loans,	  yet	  
no	  other	  re-­‐payments	  exist	  in	  banking	  records,	  anywhere.	  	  Gaarn's	  January-­‐February	  2010	  
re-­‐payments	  are	  the	  only	  ones	  that	  ever	  occurred.	  
	  
8	  Stunningly	  in	  contradiction	  to	  the	  government	  prosecution	  of	  concealment—Kristen	  Peca	  

is	  not	  concerned	  about	  the	  Jowdy	  loans	  (wholly	  transparent,	  even	  to	  her	  thru	  her	  husband’s	  
disclosures)—only	  concerned	  Kenner	  “stole”	  it	  and	  “never	  gave	  it	  –	  the	  loan	  money	  -­‐-­‐	  
to…uhhhh…Jowdy”.	  	  	  Again—her	  statements	  are	  in	  direct	  contradiction	  to	  the	  government	  
theories	  that	  keep	  unraveling	  the	  more	  investors	  speak	  freely	  (un-­‐coached	  by	  Galioto)	  post-­‐
trial	  trying	  to	  figure	  out	  who	  really	  has	  their	  money.	  	  The	  FBI/government	  continue	  to	  
conceal	  this	  from	  the	  investors	  (even	  after	  the	  government	  admitted	  Jowdy	  has	  all	  of	  the	  


	                                                                                                                                                                                                                                                        4	  
                                                      [Kristen	  Peca]:	  Matt	  told	  Michael	  and	  I	  that	  you	  stole	  all	  of	  the	  Hawaii	  money	  
                                                      and	  never	  gave	  it	  –	  the	  loan	  money	  -­‐-­‐	  to…uhhhh…Jowdy.	  
                                                      	  
                                                      [Kenner]:	  Kristen	  –	  I	  have	  all	  of	  the	  bank	  records	  that	  prove	  the	  money	  went	  
                                                      to	  Jowdy	  and	  his	  accounts	  at	  all	  times.	  	  I	  told	  you	  that	  already.	  You	  told	  me	  
                                                      that	  you	  saw	  the	  bank	  records	  after	  I	  sent	  them	  to	  Michael.	  	  You	  know	  -­‐-­‐	  the	  
                                                      attorneys	  who	  sued	  Jowdy	  for	  the	  money	  in	  Mexico	  and	  Arizona	  and	  
                                                      California	  used	  them	  to	  confirm	  the	  loans	  before	  we	  sued?	  
                                                      	  
                                                      [Kristen	  Peca]:	  but	  –	  I	  don’t	  understand	  why	  he	  [Galioto]	  would	  say	  it.	  
	  
Ultimately—beyond	  absurdity	  (with	  Kristen	  Peca	  lacking	  actual	  empirical	  
evidence),	  she	  identified	  multiple	  criminal	  allegations	  (10-­‐5-­‐2020,	  H'rg	  Tr.23-­‐25)—
insinuating	  Kenner	  was	  the	  person	  involved,	  infra.	  	  	  	  Kristen	  Peca	  alleged	  she	  turned	  
over	  “one	  of	  the	  threatening	  voicemails,	  to	  the	  FBI”—yet	  this	  was	  never	  presented	  
to	  Kenner	  (because	  the	  source	  of	  the	  call	  is	  obvious).	  	  	  	  
	  
• No	  investigation	  was	  ever	  brought	  by	  the	  FBI	  or	  law	  enforcement	  for	  any	  of	  
                           Kristen	  Peca's	  outrageous	  allegations	  of	  “death	  threats”,	  “houses	  broken	  into”,	  
                           “pets	  were	  killed”,	  people	  “physically	  attacked”,	  “cars..set	  on	  fire”,	  criminal	  
                           stalking	  knowing	  “Michael	  was	  out	  of	  town	  and	  I	  was	  home	  alone	  with	  the	  
                           kids…”—and	  “we	  were	  specifically	  told	  Michael	  would	  be	  killed	  the	  next	  day”—
                           et.al.	  	  	  Why?	  	  	  	  
                           	  
                           NO	  INVESTIGATION	  will	  ever	  take	  place—because	  these	  are	  the	  tactics	  of	  
                           Jowdy's	  cabal	  (since	  2007)	  and	  Galioto’s	  pattern	  (since	  2009)	  towards	  every	  
                           adverse	  party	  (ECF	  No.	  892	  at	  38):	  
                                                      [Kristen	  Peca]:	  maybe	  that	  golf	  guy	  [Gaudet]	  told	  Michael	  about	  you	  being	  in	  
                                                      jail	  and	  them	  hurting	  you	  –	  and…and	  the	  attorney	  guy	  getting	  killed.	  	  Its	  too	  
                                                      scary.	  	  	  Michael	  and	  I	  can’t	  thank	  you	  enough	  for	  keeping	  the	  fight	  going	  after	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
millions	  from	  Hawaii	  and	  Mexico;	  never	  Kenner:	  See	  government-­‐forfeiture-­‐44	  and	  
government-­‐forfeiture-­‐36).	  	  	  As	  previously	  noted	  post-­‐trial—Nolan’s	  personal	  assistant	  
wrote	  to	  Kenner's	  early	  teenage	  son,	  demanding	  (ECF	  No.	  770	  at	  18)	  	  (ECF	  No.	  1006	  at	  
14)—et.al:	  	  
                               “They	  want	  to	  know	  where	  their	  fucking	  money	  is!”	  
	  
Why	  won’t	  the	  government	  tell	  them—especially	  Nolan,	  that	  Jowdy	  has	  it	  all?	  	  Because—it	  
contradicts	  their	  pretrial	  narrative	  to	  enrage	  Hawaii-­‐Mexico	  investors,	  that	  Kenner	  “stole”	  it	  
and	  “never	  gave	  it	  –	  the	  loan	  money	  -­‐-­‐	  to…uhhhh…Jowdy”.	  	  	  	  
	  
Kaiser	  and	  Berard	  promoted	  Galioto	  and	  Jowdy’s	  false	  narrative	  once	  they	  joined	  Jowdy's	  
conspiratorial	  efforts	  in	  2011.	  
	  

	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5	  
                                                      the	  jail	  thing	  and	  the	  attorney	  but	  -­‐-­‐	  I	  just	  want	  this	  to	  be	  over	  no	  matter	  
                                                      what	  it	  takes.	  	  	  I	  know	  how	  mad	  Michael	  and	  the	  other	  guys	  are	  with	  Jowdy	  
                                                      for	  not	  paying	  the	  loans	  back.	  	  	  Who	  does	  that??	  
                                                                   	  
                                                      [Kenner]:	  A	  protected	  criminal	  –	  that’s	  who.	  
	  
The	  Court	  should	  note	  that	  the	  only	  persons	  who	  have	  brought	  forth	  allegations	  
(nonsensical	  as	  they	  are	  once	  a	  single	  investigative	  question	  is	  asked,	  requiring	  
back-­‐up	  proof)	  are	  the	  three	  (3)	  main	  persons	  who	  worked	  with	  Jowdy's	  cabal	  to	  
disrupt	  the	  actual	  investors’	  recovery	  (and	  investors’	  attorneys—infra)	  for	  the	  funds	  
Jowdy	  actually	  admitted	  to	  stealing	  during	  his	  January	  5-­‐6,	  2010	  deposition	  (with	  
Kaiser	  present9)	  and	  during	  FBI	  proffer	  2-­‐months	  later	  (FBI	  raw	  notes:	  3500-­‐KJ-­‐2	  at	  
11-­‐14).	  
	  
                                                Kristen	  Peca	  IRS	  claims	  
                                     (Again—launched	  by	  Jowdy's	  cabal)10	  
	  
Notwithstanding	  other	  horrifying	  allegations	  (including	  Kaiser	  and	  Berard	  
allocutions)	  that	  demand	  further	  criminal	  investigation	  by	  impartial	  investigators	  
(with	  Galioto	  allegedly	  retired)—Kristen	  Peca	  presented	  (Id.	  at	  25):	  
	  
          [Kristen	  Peca]:	  “Kenner's	  witness	  tampering	  and	  harassment	  rose	  to	  the	  level	  
          of	  contacting	  the	  IRS	  through	  anonymous	  letter	  that	  contained	  false	  and	  
          misleading	  information	  about	  us.”11—and	  	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
9	  Out	  of	  sheer	  disgust	  (on	  top	  of	  the	  Hawaii	  loan	  thefts	  Jowdy	  admitted	  that	  day)—Kaiser	  

texted	  Kenner	  during	  the	  January	  2010	  deposition	  about	  the	  $50	  million	  Jowdy	  stole	  from	  
the	  DCSL	  project	  budget	  by	  January	  2010	  and	  could	  not	  identify	  where	  it	  went	  (ECF	  No.	  557	  
at	  67-­‐68)	  (ECF	  No.	  642	  at	  44)—later	  testifying	  falsely	  at	  trial	  (Tr.1236):	  
              Q:	  Would	  it	  be	  your	  testimony	  that	  the	  only	  reason	  you	  thought	  Mr.	  Jowdy	  had	  
              stolen	  or	  misappropriated	  money	  was	  because	  Mr.	  Kenner	  told	  you?	  
              A	  [Kaiser]:	  Yes.	  
	  	  
10	  Prior	  to	  2010—Jowdy	  cousin,	  Edward	  Essa	  who	  was	  a	  large	  Jowdy	  lender	  and	  recipient	  of	  

stolen	  Jowdy	  funds	  (unknowingly)	  worked	  for	  a	  short	  period	  of	  time	  with	  Kenner	  and	  
Kenner	  investors’	  attorneys	  to	  expose	  Jowdy	  until	  he	  went	  under	  IRS	  personal	  and	  
corporate	  audit;	  mirroring	  the	  comments	  made	  by	  Kristen	  Peca	  10-­‐5-­‐2020.	  	  	  Essa	  
terminated	  communication	  with	  Kenner	  and	  Kenner	  investors	  immediately—
understanding	  the	  “warning”.	  
	  
11	  False	  allegations	  to	  the	  IRS	  are	  also	  a	  criminal	  offense—but	  with	  IRS	  agent	  Wayne	  

present,	  not	  a	  word	  was	  mentioned	  in	  the	  6	  years	  since	  trial—until	  Kristen	  Peca's	  
allocution.	  


	                                                                                                                                                                                                                                 6	  
                                                      	  
                                                      “I	  was	  afraid	  of	  the	  IRS	  and	  the	  lengthy	  audit	  Kenner	  started.”	  (Id.	  at	  28)	  
	  
The	  FBI	  and	  IRS	  know	  these	  allegations	  are	  100%	  empirically	  false—specifically	  
because	  she	  attested	  that	  she	  was	  told:	  	  
	  
              [Kristen	  Peca]:	  “And	  thankfully,	  that	  letter	  was	  later	  found	  on	  Kenner's	  
              laptop	  to	  validate	  our	  suspicions	  and	  prove	  that	  he	  was	  harassing	  us	  and	  
              obstructing	  justice.”	  Allegedly	  as	  Kenner's	  “civic	  duty”	  (Id.	  at	  26)	  
	  
This	  letter	  never	  existed	  on	  Kenner's	  laptop—and	  the	  Court	  must	  demand	  who	  
made	  these	  affirmations	  to	  the	  Peca’s	  and	  when.	  	  	  This	  is	  the	  crack	  in	  the	  harassment	  
plan	  by	  Galioto	  and	  Jowdy,	  even	  to	  their	  inside	  people	  to	  maintain	  control	  over	  
necessary	  people:	  even	  insiders	  (an	  obvious	  and	  millennium-­‐old	  anarchist	  ploy	  
known	  by	  any	  historical	  scholar—dating	  back	  to	  the	  times	  of	  Gilgamesh).	  
	  
If	  it	  exists—thwarting	  Kenner's	  emphatic	  denial,	  then	  the	  government	  should	  
produce	  it;	  immediately.	  
              Note:	  When	  Kenner	  assisted	  the	  IRS	  in	  their	  tax	  evasion	  investigations	  of	  
              Jowdy,	  Kaiser,	  and	  Berard	  in	  2012—the	  introduction	  to	  the	  criminal	  IRS	  
              division	  was	  made	  by	  a	  former	  U.S.	  State	  Attorney	  General,	  then	  referred	  to	  
              the	  Arizona	  IRS	  criminal	  division	  and	  after	  full	  scrutiny	  and	  face-­‐to-­‐face	  
              meetings,	  finally	  referred	  to	  the	  Denver	  Regional	  office	  for	  high-­‐level	  IRS	  
              scrutiny—all	  before	  any	  audit	  took	  place.12	  	  	  None	  of	  it	  occurred	  by	  an	  
              anonymous,	  unsigned	  letter	  that	  does	  not	  exist.	  	  	  Anyone	  who	  looks	  into	  IRS	  
              Whistleblower	  protocols	  would	  know	  Kristen	  Peca's	  representation	  of	  the	  
              triggering	  facts	  is	  a	  fraud	  and	  could	  never	  occur.	  
	  
When	  the	  Court	  receives	  the	  information	  about	  who	  told	  Kristen	  Peca,	  they	  will	  
know	  who	  manufactured	  all	  of	  the	  criminal	  threats	  et.al.,	  supra,	  that	  she,	  Berard,	  and	  
Kaiser	  alleged	  to	  the	  Court.	  	  	  They	  are	  relevant—because	  none	  of	  the	  other	  financial	  
allegations	  Kristen	  Peca	  raised	  10-­‐5-­‐2020	  would	  hold	  up	  to	  empirical	  and	  
exculpatory	  evidence	  the	  government	  has	  continued	  to	  hide	  from	  her	  and	  the	  other	  
former	  Kenner	  clients.	  
	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
	  
12	  The	  investigations	  regarding	  the	  documented	  IRS	  tax-­‐evasion	  schemes	  by	  Jowdy,	  Kaiser	  

and	  Berard	  were	  terminated	  a	  month-­‐or-­‐so	  before	  Kenner's	  2013	  indictment—after	  one	  
year	  of	  processing.	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7	  
                                                         Victim	  Impact	  Statements	  –	  Kristen	  Peca	  
	  
Michael	  Peca's	  “Oct	  28,	  2015”	  Affidavit	  of	  Loss	  included	  multiple	  private	  equity	  
investments	  that	  were	  either	  affected	  by	  the	  2008	  Lehman	  Brothers	  bankruptcy	  
&/or	  the	  2009	  global	  recession	  (not	  proximate	  causation	  issues)—yet	  every	  
investor	  post-­‐trial	  has	  been	  told	  that	  Kenner	  stole	  all	  of	  the	  private	  equity	  deal	  money	  
and	  is	  criminally	  liable	  for	  them.13	  	  	  But—in	  	  
	  
                                                      United	  States	  v.	  Archer,	  671	  F.3d	  149,	  169	  n.13	  (2d	  Cir	  2011),	  the	  Second	  
                                                      Circuit	  opined,	  “[i]f	  a	  person	  gives	  the	  defendant	  his	  money	  to	  bet,	  knowing	  
                                                      that	  the	  bet	  might	  lose,	  his	  later	  loss,	  for	  purpose	  of	  restitution,	  is,	  in	  this	  
                                                      fundamental	  sense,	  caused	  not	  by	  the	  defendant	  accepting	  his	  money	  but	  by	  
                                                      the	  outcome	  of	  the	  bet.”	  671	  F.3d	  at	  171.	  
                                                      	  
Peca	  previously	  verified	  this	  to	  the	  2011	  SDNY	  Grand	  Jury	  (ECF	  No.	  986-­‐1	  at	  17-­‐18,	  
39-­‐40:	  3500-­‐MP-­‐5)—without	  ever	  telling	  his	  wife	  (his	  prerogative):	  
                                                      	  
                                                      Q:	  When	  did	  you	  make	  that	  [Hawaii]	  investment?	  
                                                      	  
                                                      A	  [Michael	  Peca]:	  It	  round	  the	  same	  time,	  2004,	  2005.	  	  I	  want	  to	  say	  they	  
                                                      were	  my	  very	  much	  –	  they	  were	  presented	  to	  me.	  	  On	  all	  of	  them,	  through	  
                                                      all	  the	  times,	  I	  made	  the	  final	  decision.	  	  	  I	  may	  not	  have	  done	  as	  much	  due	  
                                                      diligence	  as	  some	  may	  have	  done.	  	  	  It’s	  not	  like	  I	  had	  to	  say	  yes	  or	  forced.	  	  	  I	  
                                                      made	  the	  decision	  to	  say,	  yeah,	  I	  want	  to	  do	  that.	  	  Based	  on	  the	  money	  I	  was	  
                                                      making	  at	  the	  time	  it	  didn’t	  bother	  me	  to	  invest	  those	  kinds	  of	  dollars.	  
	  
                                                      …	  
                                                      	  
                                                      Q:	  Did	  you	  understand	  at	  the	  time	  if	  you	  didn’t	  pay	  back	  the	  line	  ever	  credit	  
                                                      the	  bank	  was	  going	  to	  take	  your	  bonds?	  
                                                      	  
                                                      A	  [Michael	  Peca]:	  Yes.	  And	  they	  did.	  What	  they	  took	  was	  just	  under	  $2	  
                                                      million,	  I	  believe	  it	  was	  in	  2008,	  maybe	  after	  a	  while.	  	  	  We	  were	  just,	  when	  the	  
                                                      loan,	  the	  short-­‐term	  loan	  from	  Mr.	  Jowdy	  was	  not	  paid	  back,	  the	  line	  of	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
13	  Nolan’s	  2020	  attorney	  submitted	  to	  the	  Court	  that	  Kenner	  “persuaded	  them	  to	  invest	  in	  

the	  various	  development	  projects	  and	  then	  stole	  their	  money”	  after	  “contribut[ing]	  to	  the	  
various	  property	  and	  development	  projects	  at	  the	  heart	  of	  this	  matter”	  (ECF	  No.	  843).	  	  This	  
contradicts	  Nolan's	  testimony	  failure	  to	  recall	  anything	  (Tr.2065-­‐66)—despite	  his	  Wells	  
Fargo	  private	  banker,	  his	  wife,	  his	  personal	  assistant,	  and	  his	  Northern	  Trust	  banker	  
(Mascarella)	  all	  handling	  transactions	  for	  Owen	  Nolan's	  LOC	  from	  2003	  thru	  2008—
independent	  of	  Kenner—and	  notwithstanding	  Nolan's	  Hawaii	  LOC	  investment	  
authorization	  acknowledged	  by	  Nolan's	  arbitration	  counsel	  (ECF	  No.	  815	  at	  39-­‐43).	  
	  


	                                                                                                                                                                                                                         8	  
            credit	  time	  matured.	  	  They	  had	  taken	  what	  was	  loaned,	  I	  guess,	  lent	  to	  me	  
            plus	  interest.	  
            	  
            Q:	  	  Let	  me	  show	  you	  what	  is	  marked	  Grand	  Jury	  Exhibit	  106,	  which	  is	  the	  
            pledge	  agreement	  dated	  November	  5,	  2007	  [for	  $1.775	  million:	  Kenner	  trial	  
            Exhibit	  210	  (Northern	  Trust	  subpoena)].	  	  Kind	  of	  technical	  document,	  do	  you	  
            remember	  signing	  documents	  putting	  up	  the	  bonds	  to	  secure	  the	  line	  of	  
            credit?	  
            	  
            A	  [Michael	  Peca]:	  Uh-­‐huh,	  yes.	  	  	  I	  was	  very	  well	  aware	  of	  that	  scenario.	  
            	  
Being	  criminally	  liable	  was	  absurd—but	  when	  the	  FBI	  tells	  you,	  it	  begs	  the	  question:	  
[Kristen	  Peca]:	  “why	  would	  they	  lie	  if	  you	  did	  not	  take	  the	  money?”	  (ECF	  No.	  1006	  at	  
11).	  
	  
According	  to	  government	  cross-­‐examination	  of	  Kenner	  (Tr.4588),	  “stealing	  money”	  
is	  why	  Kenner	  was	  indicted:	  
            Q.	  You	  understand	  that	  the	  indictment	  in	  this	  case	  does	  not	  blame	  you	  for	  
            losing	  money	  in	  a	  risky	  venture.	  Right?	  
            	  
            A	  [Kenner]:	  That's	  my	  understanding.	  
            	  
            Q.	  You	  understand	  that	  the	  indictment	  charges	  you	  with	  stealing	  money	  from	  
            your	  clients,	  correct?	  
            	  
            A	  [Kenner]:	  That's	  my	  understanding.14	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
14	  After	  Constantine's	  1st	  Eufora	  conference	  call	  allegation	  (8-­‐18-­‐2010),	  Kenner	  sent	  a	  text	  

to	  Bryan	  Berard	  who	  was	  at	  the	  conference	  call	  meeting	  face-­‐to-­‐face	  with	  Constantine	  
demanding	  more	  transparency—hi-­‐lighting	  the	  Constantine	  nonsense	  of	  stolen	  stock	  
transfers:	  
                                                      1                     +1401524692
                                                                            9	                                                                                              8/18/201                                               S
                                                      8
                                                                            Bryan	                                                                                          0	  8:11:23	                                         e       [Kenner]:	  Ask	  how	  Constantine	  thinks	  the	  Gaarn	  transfer	  
                                                      2
                                                      7                     Berard	  
                                                                                                                                                                             PM(UTC+0                                               n       affected	  the	  company...if	  at	  all?	  
                                                                                                                                                                             )	                                                    t	  
                                                      3	                   	  

	  
Michael	  Peca	  acknowledged	  the	  “allegations”	  during	  the	  conference	  call	  to	  Kenner	  regarding	  
the	  private	  stock	  sales—the	  next	  day:	  
                                                      1                     +1716374323
                                                                            4	                                                                                              8/19/201                                              R        [Michael	  Peca]:	  I	  will	  later.	  Hopefully	  everyone	  can	  get	  
                                                      5
                                                                                                                                                                             0	  2:40:01	                                        e
                                                      7                     Michael	                                                                                                                                                       together	  to	  put	  the	  allegations	  to	  rest.	  There	  are	  bad	  ones	  
                                                                                                                                                                             PM(UTC+                                               a
                                                      9                     Peca	                                                                                           0)	                                                  d	      going	  both	  ways.	  
                                                      6	                   	  

                           	  


	                                                                                                                                                                                                                                                                                                                                          9	  
                                                      	  
                                                      Q.	  So	  the	  fact	  that	  Lehman	  Brothers	  went	  belly	  up,	  that	  the	  great	  recession	  
                                                      happened,	  the	  real	  estate	  market	  bubble	  burst,	  you	  understand	  there's	  
                                                      nothing	  in	  the	  indictment	  that	  blames	  you	  for	  that,	  right?	  
                                                      	  
                                                      A	  [Kenner]:	  I	  understand	  that.	  
	  
Peca’s	  Loss	  Affidavit	  confirms	  his	  monetary	  recovery	  from	  Northern	  Trust	  
Bank	  thru	  civil	  litigation	  (¶	  I),	  submitting:	  	  
             	  
             “We	  reached	  a	  confidential	  settlement,	  but	  then	  had	  approx.	  35%	  taken	  out	  
             in	  legal	  fees”.15	  
	  
As	  a	  result,	  the	  Peca	  recovery	  was	  not	  “just	  over	  $600,000”	  (Tr.506)—but	  moreover	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
(1) Michael	  Peca	  was	  aware	  of	  his	  2008	  private	  stock	  purchases	  from	  Constantine	  
    (notwithstanding	  his	  requirement	  with	  Schwab	  and	  his	  FINRA	  representatives	  to	  orally	  
    approve	  the	  transfer	  before	  it	  happened—even	  with	  Kenner's	  limited	  Power	  of	  
    Attorney);	  impeaching	  Peca’s	  trial	  testimony	  (Tr.506-­‐07).	  	  	  Constantine	  raised	  the	  
    private	  sales	  himself	  during	  the	  conference	  call	  (impossibly	  concealed	  by	  anyone	  at	  this	  
    point);	  just	  like	  Constantine's	  “predictable”	  (ECF	  No.	  788	  at	  47-­‐50)	  Home	  Depot	  rhetoric	  
    2-­‐weeks	  earlier—recorded	  by	  Kenner	  and	  shared	  with	  all	  Eufora	  investors	  and	  their	  
    attorneys;	  and	  	  	  	  	  
(2) While	  represented	  by	  attorney	  Stolper,	  Peca	  never	  raised	  confusion	  of	  how	  he	  acquired	  
    the	  2008	  stock	  from	  Constantine.	  
	  
15	  The	  paragraph	  continued	  “we	  have	  filed	  and	  official	  [California	  Bar]	  complaint	  against	  

attorney	  Ronald	  Richards	  for	  his	  role	  in	  the	  GSF”.	  	  	  This	  complaint	  was	  summarily	  dismissed	  
within	  a	  month-­‐or-­‐so	  without	  merit—following	  the	  presentation	  of	  the	  signed	  authorization	  
agreements	  and	  other	  supporting,	  empirical	  evidence.	  	  	  But	  worthy	  of	  note—Jowdy's	  
attorney,	  Tom	  Harvey	  (complicit	  in	  the	  original	  theft	  with	  Jowdy	  in	  2002-­‐03:	  Ex.	  8),	  was	  the	  
author	  of	  the	  Peca,	  McKee,	  Privitello	  California	  Bar	  complaints	  (all	  dismissed	  likewise	  
without	  merit)—to	  warn	  another	  attorney,	  adverse	  to	  Jowdy.	  
           Note:	  With	  Jowdy	  and	  Harvey	  scrambling	  to	  intimidate	  anyone	  to	  protect	  their	  
           documented	  criminal	  cabal	  since	  2002	  (Ex.	  8)	  (ECF	  No.	  667)—Harvey	  continued	  
           into	  2014	  (notably	  after	  Kenner's	  arrest	  and	  detainment)	  to	  harass	  and	  threaten	  
           other	  interested	  parties	  who	  Jowdy/Harvey	  defrauded	  and	  were	  looking	  for	  
           solutions	  to	  the	  FBI-­‐protected	  graft.	  	  Harvey	  immediately	  looked	  for	  Galioto's	  help—
           with	  the	  temporal	  evidence	  un-­‐REDACT-­‐ed	  [one	  of	  many	  discovered	  post-­‐trial].	  	  
           	  
           Todd	  White	  is	  an	  unknown	  party	  to	  Kenner	  and	  most	  Kenner	  investors	  (Ex.	  9;	  
           emphasized	  at	  2).	  	  	  	  
	  
The	  FBI	  visited	  White	  during	  his	  Florida	  family	  vacation—to	  which	  White	  withdrew	  
from	  communication	  immediately	  on	  the	  Jowdy	  issues.	  
	  


	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         10	  
over	  $900,000.	  	  	  The	  35%	  contingency	  legal	  fee	  agreement	  Peca	  (along	  with	  Nolan	  
[Tr.2074:	  “They	  gave	  us	  500,000	  for	  settlement,	  Northern	  Trust”]—and	  Berard	  
[Tr.3042:	  “roughly	  after	  lawyer	  fees	  and	  stuff,	  it	  was	  close	  to	  300,000”])	  agreed	  to	  is	  
not	  deductible	  from	  recovery	  (for	  credits	  against	  loss)	  under	  Mandatory	  Victims	  
Restitution	  Act	  (“MVRA”)	  calculations.	  	  MVRA	  requires	  the	  full	  (pre-­‐legal	  fees)	  
amounts	  to	  be	  credited—to	  eliminate	  any	  potential	  graft,	  like….	  	  
	  
Ironically—the	  attorneys	  for	  Peca,	  Nolan	  and	  Berard	  were	  provided	  by	  Jowdy	  and	  
Tom	  Harvey	  who	  made	  over	  $750,000	  from	  the	  “35%”	  contingency	  transactions.	  	  	  
This	  highlighted	  several	  issues:	  
     1) Only	  the	  three	  investors	  who	  agreed	  to	  worked	  with	  Jowdy’s	  cabal	  filed	  
           litigation—further	  enriching	  Jowdy	  cabal	  members	  (the	  attorneys);	  and	  	  
     2) Upon	  information	  and	  belief,	  Northern	  Trust	  was	  notified	  by	  FBI	  agent	  
           Galioto	  that	  they	  may	  or	  may	  not	  be	  investigating	  Northern	  Trust—depending	  
           on	  the	  settlements	  with	  the	  three	  LOC	  investors—encouraging	  settlements	  
           (to	  expand	  the	  alleged	  Kenner-­‐Northern	  Trust	  conspiracy	  theme).	  
	  
Why	  didn’t	  the	  other	  five	  LOC	  investors	  sue	  Northern	  Trust—if	  settlements	  were	  so	  
easily	  available?	  	  	  It	  makes	  no	  sense—other	  than	  the	  obvious.	  	  Those	  investors	  
refused	  to	  cooperate	  with	  the	  Jowdy-­‐Galioto	  scheme,	  even	  in	  the	  face	  of	  financial	  
recovery,	  like	  Norstrom16	  who	  told	  the	  2015	  Mexico	  Supreme	  Court	  via	  exculpatory	  
affidavit	  (Ex.	  5:	  2015	  affidavit)—which	  re-­‐verified	  his	  previous	  exculpatory	  3500	  
Jenks	  affidavit	  (Ex.	  6,	  ¶	  9,10:	  2009	  affidavit):	  
	  
     [Norstrom:	  2015]:	  “In	  late	  2004,	  Jowdy	  approached	  my	  Business	  Manager	  
     [Kenner]	  and	  asked	  if	  a	  group	  of	  investors	  including	  me	  from	  Hawaii	  would	  lend	  
     him	  some	  bridge	  funding	  personally	  until	  he	  could	  get	  either	  the	  current	  
     Diamante	  del	  Mar	  project	  funded	  in	  2004	  with	  development	  money	  and/or	  a	  
     project	  in	  Cabo	  san	  Lucas	  which	  several	  were	  pending	  at	  the	  time	  funded	  with	  a	  
     purchase	  and	  development	  loan.	  
     	  
     As	  a	  group,	  we	  agreed	  to	  lend	  him	  funds	  at	  a	  15%	  interest	  rate.	  	  	  Jowdy	  signed	  an	  
     official	  loan	  agreement	  with	  us	  in	  December	  of	  2004.	  	  	  Although,	  Jowdy	  received	  
     over	  $7,000,000	  directly	  from	  us	  via	  wire	  transfer	  and	  repaid	  over	  $2,000,000	  
     from	  December	  2004	  to	  April	  2006,	  he	  later	  claimed	  that	  the	  funds	  were	  ‘not	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
16	  Note:	  Commensurate	  with	  every	  investor—before	  they	  orally	  verified	  money	  transfers	  

(as	  required	  by	  their	  custodians)—Norstrom	  exchanged	  a	  text	  message	  with	  Kenner	  to	  re-­‐
confirm	  Constantine	  Management	  Group	  selling	  the	  Eufora	  private	  stock	  and	  receiving	  his	  
funds	  (Ex.	  7).	  
	  	  

	                                                                                                                                                                                                                                 11	  
                           loans’	  but	  rather	  investments	  from	  our	  group	  of	  lenders	  after	  he	  was	  sued	  in	  the	  
                           USA	  for	  not	  repaying	  the	  loans.	  	  	  In	  2010,	  Jowdy	  finally	  confessed	  that	  the	  funds	  
                           he	  received	  from	  our	  lending	  group	  were	  actually	  loans	  and	  not	  the	  
                           ‘investments’	  he	  declared	  as	  his	  [Arizona]	  defense	  in	  the	  case.	  	  Jowdy's	  own	  NY	  
                           attorney,	  Tom	  Harvey,	  actually	  threatened	  my	  Business	  Manager	  [Kenner]	  
                           alleging	  that	  he	  [Kenner]	  stole	  the	  funds	  that	  Jowdy	  actually	  received.17	  	  	  
                           Those	  funds	  remain	  unpaid	  of	  which	  about	  $1,700,000	  in	  principle	  still	  
                           outstanding	  is	  mine.”	  
	  
As	  such—Kenner	  requests	  that	  the	  Court	  acquire	  the	  actual	  settlement	  agreements	  
for	  Peca,	  Nolan	  and	  Berard	  for	  “in	  camera”	  review	  to	  ensure	  the	  actual	  settlement	  
amounts	  are	  credited	  against	  loss.	  
	  
This	  request	  is	  separate	  from	  the	  other	  pending	  arguments	  regarding	  loss	  from	  the	  
4-­‐5-­‐2021	  restitution	  hearing.	  
	  
	  
                                                          Conclusion…	  
	  
To	  reiterate—Kenner	  is	  requesting	  that	  the	  Court:	  	  
	  
       3) Require	  Kristen	  Peca	  affirm	  who	  told	  her	  about	  the	  IRS	  letter	  on	  Kenner's	  
          laptop	  to	  expose	  the	  graft—and	  	  
          	  
       4) Receive	  for	  “in	  camera”	  review	  the	  three	  Northern	  Trust	  settlement	  
          agreements:	  Peca,	  Nolan	  and	  Berard	  for	  proper	  application	  under	  MVRA.	  	  
	  
	  
Sincerely,	  
	  
	  
Phil	  Kenner,	  ProSe	  	  
Submitted	  April	  12,	  2021	  



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
17	  Attorney	  Harvey’s	  allegations	  were	  identical	  to	  the	  fraudulent	  story	  Kristen	  Peca	  re-­‐

affirmed	  on	  her	  2012-­‐FBI	  recording:	  
       [Kristen	  Peca]:	  Matt	  [Galioto]	  told	  Michael	  and	  I	  that	  you	  stole	  all	  of	  the	  Hawaii	  
       money	  and	  never	  gave	  it	  –	  the	  loan	  money	  -­‐-­‐	  to…uhhhh…Jowdy.	  
	  

	                                                                                                                                                                                                                                 12	  
